DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The arguments and claim amendments filed July 15, 2022 have been entered into the file. Claims 1 and 10 are amended and claim 18 is cancelled, resulting in claims 1-17 and 19-20 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2012/0060258)1,2 in view of Rolf (US 2004/0071757)1, Nagao (US 2012/0199142)2, and Sweet (US 5162410)2. Supporting evidence provided by Nanjing Chemical Material Corp. (“Difference Between Surfactant And Emulsifier”).
With respect to claims 1-2, Stewart teaches a composition for coating a polypropylene-based material, such as for example a fabric or material (article) for use in decreasing the transmission of human pathogens (paragraph [0007]). The composition comprises an aqueous solution of citric acid, polyvinyl alcohol (resin) and one or more than one nonionic surfactant (emulsifier) (paragraph [0007]). In one embodiment the composition further comprises one or more than one type of bactericidal, fungicidal, or viricidal agent such as a multivalent metallic ion which may be multivalent copper, multivalent silver, or multivalent zinc (metal particles having antiviral properties) (paragraph [0007]).
It is noted that it is known in the art that an emulsifier is a surfactant, and that a surfactant has the function of emulsification as well as other functions (“Difference Between Surfactant And Emulsifier”). Therefore, the surfactant of Stewart performs the functions of an emulsifier as is claimed.
Stewart is silent as to the composition including oil having antiviral properties and the oil comprising cinnamon oil, tea tree oil, eucalyptus oil, thyme oil, and/or clove oil.
Rolf teaches the use of an adhesive patch in preventing and/or treating respiratory infections which includes an essential oil in a known, discrete, safe, and effective amount (paragraph [0019]). The adhesive patch allows for the prevention of diseases associated with airborne pathogens, respiratory tract pathogens, or a combination thereof (paragraph [0019]). The essential oil is applied to a backing which may be woven or nonwoven (paragraphs [0042], [0048]). Suitable essential oils include cinnamon oil, tea tree oil, eucalyptus oil, thyme oil, and/or clove oil (paragraphs [0074], [0080]).
Since both Stewart and Rolf teach coated fabrics used to prevent airborne diseases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Stewart to include an essential oil such as one of the ones chosen from paragraphs [0074] and/or [0080] of Rolf in a known, discrete, safe, and effective amount in order to assist in the prevention of diseases associated with airborne pathogens, respiratory tract pathogens, or a combination thereof (antiviral properties).
With respect to the choice of essential oil used form paragraphs [0074] and/or [0080] of Rolf, to one of ordinary skill in the art it would have been obvious to try the preferred essential oils listed in Rolf in order to determine which provides the desired disease protection. See MPEP 2143.
Stewart in view of Rolf is silent as to the fabric being folded and adhered to itself by a hot melt adhesive.
Nagao teaches a nonwoven mask which comprises three horizontal pleats 11B, which are formed by folding the mask body do that the front side of the mask body is formed in ridges and the back side of the mask body is formed in grooves (paragraph [0034]). An upper edge 11C of the mask body 11 is folded forward and bonded at melt bonding lines 11E and 11F and likewise a lower edge 11D of the mask body 11 is also folded forward and bonded at the melt bonding line 11G (paragraph [0035]). A nose grip 14 is buried in the upper edge 11C between the melt bonding lines 11E and 11F (paragraph [0035]). Nagao further teaches that the upper and lower edges of each folded portion 13 are bonded to the mask body 11 by the melt bonding lines 11K, so that the folded portion 13 is formed in a shape of a bag (paragraph [0036]).
Since both Stewart in view of Rolf and Nagao teach face masks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the face mask of Stewart in view of Rolf to include folds in the positions and bonded as specified in Nagao, in order to provide a nose grip in the upper edge of the mask and form the mask in a shape of a bag. The ordinary artisan would further recognize that since the silicone rubber coating comprises an adhesive, the adhesive would form the bonds at the folds.
Stewart in view of Rolf and Nagao are silent as to the adhesive in the composition being a hot melt adhesive.
Sweet teaches hot-melt silicone pressure sensitive adhesive compositions (col. 1, lines 11-15). Hot melt pressure sensitive adhesives do not require removal and containment of solvents, do not require special precautions to avoid fires due to the presence of flammable solvents, are more easily coated into thick sections with minimal bubbling, and do not contain solvents which sometimes interfere with the additional of other ingredients into the pressure sensitive adhesive (col. 1, lines 36-47).
Since both Stewart in view of Rolf and Nagao and Sweet teach silicone compositions comprising adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Stewart in view of Rolf and Nagao to be the hot melt adhesive taught by Sweet, in order to provide a composition that does not require the removal and containment of solvents, does not require special precautions due to the presence of flammable solvents, are more easily coated into thick sections with minimal bubbling, and do not contain solvents which sometimes interfere with the addition of other ingredients.

With respect to claim 4, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 1 above. Stewart further teaches the polypropylene-based fabric is a nonwoven fabric (paragraph [0011]).

With respect to claim 5, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 4 above. Stewart further teaches the composition comprises between 0.5% and 5% of each of the one or more than one metallic ion (paragraph [0007]). Stewart states that all amount of substances are given in weight of the substance as percent total of weight, unless otherwise specified (paragraph [0038]), therefore Stewart teaches 0.5-5 wt% of the metal ion in the composition.
Stewart is silent as to the composition including more oil than metal by weight.
Rolf teaches the essential oil can be present in any appropriate and suitable amount provided the amount of essential oil has the desired therapeutic and/or prophylactic properties (paragraphs [0076]-[0077]). The specific amount of essential oil will preferably be non-toxic to animals, will be suitable for medicinal use, and will comply with any controlling governing bodies of law, e.g., FDA regulations (paragraph [0078]). Typically, the amount of essential oils present in the formulation can be present in an amount of 0.01 wt% to about 99.9 wt% of the formulation, more specifically up to about 50 wt% of the formulation, up to about 25 wt% of the formulation, up to about 20 wt% of the formulation, up to about 10 wt% of the formulation, or up to about 5 wt% of the formulation (paragraph [0079]).
Since both Stewart and Rolf teach coated fabrics used to prevent airborne diseases , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Stewart to include up to 99.9 wt% essential oil in order to provide a composition that is non-toxic to animals, be suitable for medicinal use, and complies with any controlling governing bodies of law, e.g., FDA regulations.
The combination results in the composition resulting in more oil than metal by weight.

With respect to claim 6, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 3 above. Stewart further teaches the composition comprises between 0.1% and 1% of the nonionic surfactant (emulsifier) (paragraph [0007]).

With respect to claim 8, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 6 above.
Stewart is silent as to the oil being present in an amount from 12% to 25 % of the composition by weight.
Rolf teaches the essential oil can be present in any appropriate and suitable amount provided the amount of essential oil has the desired therapeutic and/or prophylactic properties (paragraphs [0076]-[0077]). The specific amount of essential oil will preferably be non-toxic to animals, will be suitable for medicinal use, and will comply with any controlling governing bodies of law, e.g., FDA regulations (paragraph [0078]). Typically, the amount of essential oils present in the formulation can be present in an amount of 0.01 wt% to about 99.9 wt% of the formulation, more specifically up to about 50 wt% of the formulation, up to about 25 wt% of the formulation, up to about 20 wt% of the formulation, up to about 10 wt% of the formulation, or up to about 5 wt% of the formulation (paragraph [0079]).
The weight percent of essential oil range in Stewart substantially overlaps the claimed range in the instant claim 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Stewart, because overlapping ranges have been held to establish prima facie obviousness.
Since both Stewart and Rolf teach coated fabrics used to prevent airborne diseases , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Stewart to include up to 25 wt% essential oil in order to provide a composition that is non-toxic to animals, be suitable for medicinal use, and complies with any controlling governing bodies of law, e.g., FDA regulations.

With respect to claim 9, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 1 above. Stewart further teaches a facial mask comprising the coated polypropylene-based fabric (paragraphs [0010]-[0011]). The facial mask comprises a body comprising a front surface of the body and an opposing back surface of the body (paragraph [0012]). As can be seen in FIG. 13, one of the surfaces of the mask is necessarily wearer-facing. Stewart also recognizes that the mask cannot render the fabric impermeable to gases when incorporated into a facial mask because it would render the facial mask non-functional (paragraph [0058]). Therefore it is reasonable to presume the coated facial mask is air-permeable. The purpose of the facial mask of Stewart is to decrease the transmission of human pathogens (paragraph [0007]), therefore it is a filter.
With respect to the location of the coating, it would have been obvious to one of ordinary skill in the art to try to location of the coating, e.g., on the surface facing the wearer, on the surface away from the wearer, in between any other layers present, or any combination of the above, in order to determine which provides the desired pathogen protection and comfort to the wearer.

With respect to claim 10, Stewart teaches a composition for coating a polypropylene-based material, such as for example a fabric or material (article) for use in decreasing the transmission of human pathogens (paragraph [0007]). The composition comprises an aqueous solution of citric acid, polyvinyl alcohol (resin) and one or more than one nonionic surfactant (emulsifier) (paragraph [0007]). In one embodiment the composition further comprises one or more than one type of bactericidal, fungicidal, or viricidal agent such as a multivalent metallic ion which may be multivalent copper, multivalent silver, or multivalent zinc (metal particles having antiviral properties) (paragraph [0007]).
Stewart further teaches a facial mask comprising the coated polypropylene-based fabric (paragraphs [0010]-[0011]). As can be seen in FIG. 13 the facial mask is configured to be placed on a user’s face. Stewart also recognizes that the mask cannot render the fabric impermeable to gases when incorporated into a facial mask because it would render the facial mask non-functional (paragraph [0058]). Therefore it is reasonable to presume the coated facial mask is air-permeable. The purpose of the facial mask of Stewart is to decrease the transmission of human pathogens (paragraph [0007]), therefore it is a filter.
It is noted that it is known in the art that an emulsifier is a surfactant, and that a surfactant has the function of emulsification as well as other functions (“Difference Between Surfactant And Emulsifier”). Therefore, the surfactant of Stewart performs the functions of an emulsifier as is claimed.
Stewart is silent as to the composition including oil having antiviral properties and the oil comprising cinnamon oil, tea tree oil, eucalyptus oil, thyme oil, and/or clove oil.
Rolf teaches the use of an adhesive patch in preventing and/or treating respiratory infections which includes an essential oil in a known, discrete, safe, and effective amount (paragraph [0019]). The adhesive patch allows for the prevention of diseases associated with airborne pathogens, respiratory tract pathogens, or a combination thereof (paragraph [0019]). The essential oil is applied to a backing which may be woven or nonwoven (paragraphs [0042], [0048]). Suitable essential oils include cinnamon oil, tea tree oil, eucalyptus oil, thyme oil, and/or clove oil (paragraphs [0074], [0080]).
Since both Stewart and Rolf teach coated fabrics used to prevent airborne diseases, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Stewart to include an essential oil such as one of the ones chosen from paragraphs [0074] and/or [0080] of Rolf in a known, discrete, safe, and effective amount in order to assist in the prevention of diseases associated with airborne pathogens, respiratory tract pathogens, or a combination thereof (antiviral properties).
Stewart in view of Rolf is silent as to the fabric being folded and adhered to itself by a hot melt adhesive.
Nagao teaches a nonwoven mask which comprises three horizontal pleats 11B, which are formed by folding the mask body do that the front side of the mask body is formed in ridges and the back side of the mask body is formed in grooves (paragraph [0034]). An upper edge 11C of the mask body 11 is folded forward and bonded at melt bonding lines 11E and 11F and likewise a lower edge 11D of the mask body 11 is also folded forward and bonded at the melt bonding line 11G (paragraph [0035]). A nose grip 14 is buried in the upper edge 11C between the melt bonding lines 11E and 11F (paragraph [0035]). Nagao further teaches that the upper and lower edges of each folded portion 13 are bonded to the mask body 11 by the melt bonding lines 11K, so that the folded portion 13 is formed in a shape of a bag (paragraph [0036]).
Since both Stewart in view of Rolf and Nagao teach face masks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the face mask of Stewart in view of Rolf to include folds in the positions and bonded as specified in Nagao, in order to provide a nose grip in the upper edge of the mask and form the mask in a shape of a bag. The ordinary artisan would further recognize that since the silicone rubber coating comprises an adhesive, the adhesive would form the bonds at the folds.
Stewart in view of Rolf and Nagao are silent as to the adhesive in the composition being a hot melt adhesive.
Sweet teaches hoe-melt silicone pressure sensitive adhesive compositions (col. 1, lines 11-15). Hot melt pressure sensitive adhesives do not require removal and containment of solvents, do not require special precautions to avoid fires due to the presence of flammable solvents, are more easily coated into thick sections with minimal bubbling, and do not contain solvents which sometimes interfere with the additional of other ingredients into the pressure sensitive adhesive (col. 1, lines 36-47).
Since both Stewart in view of Rolf and Nagao and Sweet teach silicone compositions comprising adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive of Stewart in view of Rolf and Nagao to be the hot melt adhesive taught by Sweet, in order to provide a composition that does not require the removal and containment of solvents, does not require special precautions due to the presence of flammable solvents, are more easily coated into thick sections with minimal bubbling, and do not contain solvents which sometimes interfere with the addition of other ingredients.

With respect to claims 11-12, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 10 above. Stewart further teaches the bactericidal, fungicidal, or viricidal agent may be copper oxide (paragraph [0007]).

With respect to claim 19, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 10 above. The facial mask comprises a body comprising a front surface of the body and an opposing back surface of the body (paragraph [0012]). As can be seen in FIG. 13, one of the surfaces of the mask is necessarily wearer-facing.
With respect to the location of the coating, it would have been obvious to one of ordinary skill in the art to try to location of the coating, e.g., on the surface facing the wearer, on the surface away from the wearer, in between any other layers present, or any combination of the above, in order to determine which provides the desired pathogen protection and comfort to the wearer.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2012/0060258)3,4 in view of Rolf (US 2004/0071757)1, Nagao (US 2012/0199142)2, and Sweet (US 5162410)2 as applied to claim 1 above, and further in view of Wolff (US 3532534)2.
With respect to claim 3, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 1 above. Stewart further teaches the composition is dried on the polypropylene-based material (paragraphs [0112], [0116]), therefore it is in a solid state.
Stewart in view of Rolf, Nagao, and Sweet is silent as to the polyvinyl alcohol (resin) being cured.
Wolff teaches a process for making a waterproof PVA-coated paper which includes the application of an aqueous PVA to a paper, drying he PVA-coated paper, and then the coated surface is contacted with an aqueous acidic curing agent which insolubilizes the PVA to provide a waterproof surface without embrittlement of the web (col. 1, lines 61-67).
Since both Stewart in view of Rolf, Nagao, and Sweet and Wolff teach a fibrous substrate coated with aqueous polyvinyl alcohol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol coating to be cured as described by Wolff in order to provide a waterproof surface without embrittlement of the fibrous web.
None of Stewart, Rolf, Nagao, Sweet, or Wolff describe the crosslinking of polyvinyl alcohol (resin) nor the inclusion of a crosslinking agent for polyvinyl alcohol (resin). Therefore, it is reasonable to presume that the polyvinyl alcohol (resin) is uncrosslinked.

With respect to claim 16, Stewart in view of Rolf. Nagao, and Wolf teaches all the limitations of claim 10 above. Stewart further teaches the composition is dried on the polypropylene-based material (paragraphs [0112], [0116]), therefore it is in a solid state.
Stewart in view of Rolf, Nagao, and Sweet is silent as to the polyvinyl alcohol (resin) being cured.
Wolff teaches a process for making a waterproof PVA-coated paper which includes the application of an aqueous PVA to a paper, drying he PVA-coated paper, and then the coated surface is contacted with an aqueous acidic curing agent which insolubilizes the PVA to provide a waterproof surface without embrittlement of the web (col. 1, lines 61-67).
Since both Stewart in view of Rolf, Nagao, and Sweet and Wolff teach a fibrous substrate coated with aqueous polyvinyl alcohol, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyvinyl alcohol coating to be cured as described by Wolff in order to provide a waterproof surface without embrittlement of the fibrous web.
None of Stewart, Rolf, Nagao, Sweet, or Wolff describe the crosslinking of polyvinyl alcohol (resin) nor the inclusion of a crosslinking agent for polyvinyl alcohol (resin). Therefore, it is reasonable to presume that the polyvinyl alcohol (resin) is uncrosslinked.
Stewart in view of Rolf, Nagao, Sweet, and Wolf teaches the claimed invention above but does not expressly teach the oil is unstable within the composition such that the oil gradually migrates to the surface. It is reasonable to presume that the migration of the oil is inherent to Stewart in view of Rolf. Support for said presumption is found in that Stewart in view of Rolf, Nagao, Sweet, and Wolf teaches the materials of the composition recited in this claim and in the preceding claims, and therefore is expected to have the same properties of the claimed invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2012/0060258)5,6 in view of Rolf (US 2004/0071757)1, Nagao (US 2012/0199142)2, and Sweet (US 5162410)2 as applied to claim 1 above, and further in view of Lemaire (US 2004/0026318)2.
With respect to claim 7, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 1 above.
Stewart in view of Rolf, Nagao, and Sweet is silent as to the oil comprising an essential oil from which an aromatic fraction has been removed.
Lemaire teaches the extraction and fractionation of essential oils originating from plants (paragraph [0001]). The most current chemical functions which substitute the hydrocarbon backbones of the constituents of essential oils are: the aldehyde function (for example: citral, benzaldehyde (aromatic fraction)), the ketone function (for example: pulegone (aromatic fraction), carvone (aromatic fraction)), the ester or lactone function (for example: lynalyl acetate, tridecanolide (aromatic fraction)), the ester function (for example, eucalyptol (aromatic fraction), anethol (aromatic fraction)), and the hydroxyl function, termed as phenolic when is substitutes an aromatic hydrocarbon unit (aromatic fraction) (paragraphs [0004]-[0009]). Essential oils often need to be fractionated, i.e., the different fractions which make them up need to be separated (paragraph [0010]). Certain applications require particular properties of essential oils (paragraph [0011]). For example, it may be a question of increasing the aromatic strength of the essential oil, or removing various harmful or toxic constituents (paragraph [0011]).
Since both Stewart in view of Rolf, Nagao, and Sweet and Lemaire teach compositions comprising essential oils, it would have been obvious to one of ordinary skill in the art to have remove fractions, which include aromatic fractions, from the essential oils depending on the final application, for example to enhance an aroma or remove toxins.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2012/0060258)7,8 in view of Rolf (US 2004/0071757)1, Nagao (US 2012/0199142)2, and Sweet (US 5162410)2 as applied to claim 12 above, and further in view of Eisenbrey (WO 2017/180620)2.
With respect to claims 13-14, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 12 above.
Stewart and Rolf, Nagao, and Sweet is silent as to the facial mask comprising a temperature indicator, wherein the temperature indicator comprises a thermochromatic ink or an electronic lighting element.
Eisenbrey teaches surgical masks and devices used for identifying and indicating an elevated temperature of a person wearing a mask (paragraph [0004]). The face mask comprises a first thermochromatic material suitable to change colors at a predetermined temperature (paragraphs [00012], [00036]). The invention provides a mechanism to identify febrile patients and to quarantine or treat such patients (paragraph [00023]). Patients with an active fever could be identified by the color of their face mask without direct or near direct healthcare provider contact, and allows the ability to quickly triage patients while also limiting respiratory exposure to other patients and staff which may be useful in reducing transmission of the virus.
Since both Stewart in view of Rolf, Nagao, Sweet and Eisenbrey teach masks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask of Stewart in view of Rolf. Nagao, and Sweet to include a thermochormatic ink in order to allow identification of a patient with a fever while limiting contact with a healthcare provide, thus providing quicker triage and reducing exposure to other patients and staff, ultimately reducing the transmission of the virus.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2012/0060258)9,10 in view of Rolf (US 2004/0071757)1, Nagao (US 2012/0199142)2, Sweet (US 5162410)2, and Eisenbrey (WO 2017/180620)2 as applied to claim 14 above, and further in view of Feldman (US 8579829)2.
With respect to claim 15, Stewart in view of Rolf, Nagao, Sweet, and Eisenbrey teaches all the limitations of claim 14 above.
Stewart in view of Rolf, Nagao, Sweet, and Eisenbrey is silent as to the temperature indicator comprising a thermistor.
Feldman teaches devices and methods of monitoring breathing (col. 1, lines 14-15). The system comprises a first temperature sensor and a second temperature sensor (col. 3, lines 31-38). The first and second temperature sensors may be, for example, thermistors (col. 3, lines 31-38). The first temperature sensor may be arranged to measure the temperature of the breathing gas of a patient, and may be located in the patient’s breathing mask or adjacent to nasal prongs (col. 3, lines 31-38). The temperature measured by the first temperature sensor may be relatively low during patient inhalation and relatively high during exhalation (col. 4, lines 8-18). In this way the breathing period may be determined as well as minimum and maximum temperature (col. 4, lines 8-18).
Since both Stewart in view of Rolf, Nagao, Sweet, and Eisenbrey and Feldman teach masks for measuring temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask of Stewart in view of Rolf and Eisenbrey to include thermistors in order to be able to measure the temperature of the breathing gas of a patient to determine breathing periods and minimum and maximum breathing temperatures.




Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2012/0060258)11,12 in view of Rolf (US 2004/0071757)1, Nagao (US 2012/0199142)2, and Sweet (US 5162410)2 as applied to claim 10 above, and further in view of Chen (CN 103637431)2,13.
With respect to claim 17, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 10 above.
Stewart in view of Rolf, Nagao, and Sweet is silent as to the composition comprising a total weight of 2 to 3 grams.
Chen teaches a high-efficiency filtering PM 2.5 mask, which belongs to the technical field of health care products (paragraph [0002]). Chen further teaches that as the weight of the mask increases the load of the mask and therefore the wearing comfort is made gradually worse (paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight of the coating such that the coating does not increase the weight of the mask so much that it is uncomfortable to the wearer, but a sufficient amount of the coating is provided such that the antiviral properties are maintained.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2012/0060258)14,15 in view of Rolf (US 2004/0071757)1, Nagao (US 2012/0199142)2, and Sweet (US 5162410)2 as applied to claim 19 above, and further in view of Conrad (US 3828366)2.
With respect to claim 20, Stewart in view of Rolf, Nagao, and Sweet teaches all the limitations of claim 19 above.
Stewart in view of Rolf, Nagao, and Sweet is silent as to the fabric having upper and lower edges which include coating-free regions.
Conrad teaches a face mask for shielding a person’s face from dusty or spray-laden atmospheres (col. 1, lines 4-7). A generally rectangular shaped opening 20 is provided in the central portion 14 of mask body 12 and is closed by a rectangular strip or patch 22 of any suitable porous material, for example a fabric (col. 2, lines 23-26). The porous strip 22 is disposed in the breathing path, forwardly of a wearer’s nose and mouth region, and permits normal breathing (col. 2, lines 30-36). The porosity of the strip 22 permits relatively free flow of air there through while filtering out the particulates and globules in a dust or spray-laden atmosphere (col. 2, lines 30-36).
As taught by Conrad, the breathing path is in the wearer’s nose and mouth region, and is where porosity and filtration is desired in a mask. It would have been obvious to one of ordinary skill in the art to provide the coating only in the breathing path, i.e., the nose and mouth region, of a mask, in order to reduce cost and weight of the face mask while still providing the antiviral properties.

Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant’s arguments filed July 15, 2022 have been fully considered and are not persuasive.
On page 6 of the response Applicant submits that the composition coated on the fabric includes both resin having a hot melt adhesive and oil, which would typically be expected to inhibit the ability of the hot melt adhesive to adhere the fabric together, therefore one of ordinary skill in the art would not have been motivated to make the combination.
The Examiner respectfully disagrees. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c)(II). The specification as well as the cited prior art is silent as to the essential oil inhibiting the adhesive properties of the hot melt adhesive, and Applicant has not provided evidence that this is a known phenomena in the art. Carty (US 2016/0030579) discloses that it is known in the art to incorporate one or more essential oils in adhesive compositions, including hot melt adhesives (paragraphs [0004], [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carty (US 2016/0030579) discloses that it is known in the art to incorporate one or more essential oils in adhesive compositions (paragraph [0004]). The subject matter is generally directed to pressure sensitive adhesives or hot melt adhesives but can encompass other types of adhesives (paragraph [0012]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Cited in IDS
        4 Previously presented
        5 Cited in IDS
        6 Previously presented
        7 Cited in IDS
        8 Previously presented
        9 Cited in IDS
        10 Previously presented
        11 Cited in IDS
        12 Previously presented
        13 Machine translation used as reference
        14 Cited in IDS
        15 Previously presented